Title: General Orders, 21 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Thursday May 21st 1778.
                        Parole Asia—C. Signs Amboy—Aleppo.
                        
                    
                    Inspectors &c. will attend at the Baron Steuben’s quarters at the hour appointed in the orders of the 19th instant tomorrow.
                    If there are any persons in the Army who understand making thin Paper such as Bank Notes are struck upon they are directed to apply immediately to the Orderly-Office where they will be shewn a sample of the Paper—Officers commanding Regiments are to publish this in Regimental Orders.
                    Mr Vowles Adjutant of the 7th Virginia Regiment is appointed to do the duty of Brigade Major in General Woodford’s Brigade ’till further orders.
                    At a General Court-Martial May 15th 1778—Coll Bowman President Captain Cleveland of Coll Michael Jackson’s Regiment tried for behaving in an unofficerlike manner in refusing to do a tour of duty when duly notified, found not guilty of the charge exhibited against him and acquitted with honour; Though Captn Cleveland ought not to have been warned for duty when return’d sick yet the General cannot applaud the spirit which actuated him in refusing obedience to a positive order and declining a tour of duty of such a kind as might in all appearance been easily performed by Captn Cleveland in his circumstances—Captn Cleveland is releas’d from Arrest.
                    At a Brigade Court Martial May 18th 78—Lieutt Coll Cropper President, Captain Edward Hull of the 15th Virginia Regiment tried for gaming when he ought to have been on the Parade the 12th instant unanimously found guilty of that part of the Charge relative to gaming but acquitted of non-attendance on the Parade and sentenced to be reprimanded by the Commanding Officer of the Brigade in presence of all the Officers thereof.
                    At the same Court Lieutt Thomas Lewis of the said Regiment tried upon a similar charge, found guilty and sentenced the same as Captain Hull.
                    The Commander in Chief however unwilling to dissent from the judgment of a Court Martial is obliged utterly to disapprove the sentences, the punishment being in his opinion totally inadequate to the offence—A practice so pernicious in itself as that of gaming, so prejudicial to good order and military discipline; So contrary to positive and  repeated General Orders, carried to so Enormous a height as it appears, & aggravated certainly in Case of Lieutt Lewis by an additional offence of no trifling military consequence, Absence from Parade, demanded a much severer Penalty than simply a reprimand—Captn Hull and Lieutt Lewis are to be released from their Arrest.
                